Per Curiam.
The ring involved herein was a ladies’ ring which the assured, a male person, had bought some time previously for presentation as an engagement ring. It was being carried at the time of its loss because the assured intended to sell it — the engagement having been broken. Under such circumstances it was not “ a personal effect usually carried by a tourist or a traveller,” nor was it “ personal jewelry belonging to and used or worn by the assured or a member of his family.” In any event it comes within the exception in the policy excluding “ merchandise for sale.”
Judgment reversed, with thirty dollars costs, and complaint dismissed.
Callahan and Untermyer, JJ., concur on the merits, with costs; Levy, J., dissents.